DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, and 11-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP-1785325 (EP’325).
Re: claims 1, 3, and 7.  EP’325 shows in figure 1 an electropneumatic trailer supply module for an electropneumatic parking brake system for a tractor vehicle/trailer combination, the electropneumatic trailer supply module comprising:

a supply connection 8 configured to connect a compressed air supply as described in the English abstract;

a trailer supply connection 12 or 13 extending from element 11 configured to deliver a supply pressure for a trailer vehicle;

a pneumatically controlled main valve unit 30 configured to provide the supply pressure
to the trailer supply connection; and

an electropneumatic pilot control unit 19, 20 configured to select at least a first control
pressure at the pneumatically controlled main valve unit 30,

wherein, when the first control pressure exceeds a predefined first threshold value of
the pneumatically controlled main valve unit, the supply pressure provided to the trailer
supply connection can be selected, and when the first control pressure falls below the
predefined first threshold value of the pneumatically controlled main valve unit, the trailer supply connection is configured to be vented due to the force of spring 31,

wherein the supply pressure selected by the pneumatically controlled main valve unit
can be selected as a second control pressure at the pneumatically controlled main valve unit for the pneumatic maintenance of the selected supply pressure:

the electropneumatic trailer supply module further comprising a feedback line 27, 28
provided to select the supply pressure selected by the pneumatically controlled main valve unit as the second control pressure on the pneumatically controlled main valve unit wherein the feedback line 27, 28 is connected to the electropneumatic pilot control unit 19, 20,
wherein the electropneumatic pilot control unit 19, 20 is configured to allow, via the feedback line, the selection of the second control pressure on the pneumatically controlled main valve unit in a currentless switching position.
	Re: claim 11.  EP’325 shows in figure 1 the limitation wherein the electropneumatic pilot control unit 19, 20 has an inlet valve 20 and an outlet valve 19.
	Re: claim 12.  EP’325 shows in figure 1 the limitation wherein the inlet valve circuit and the outlet circuit are pneumatically connected when valve 19 is not connected to element 23.
	Re: claim 13.  EP’325 shows in figure 1 the limitation wherein the inlet valve circuit and the outlet circuit are pneumatically separate when valve 19 is connected to element 23.
	Re: claim 14.  EP’325 shows in figure 1 the limitation wherein the inlet valve 20 is a 2/2 way inlet valve as described in the English machine translation in the paragraph beginning “Within the common housing 2”.
	Re: claims 15 and 22.  EP’325 shows in figure 1 the limitation wherein the 2/2 way inlet valve 20 has a first 2/2 way inlet valve connection or top connection connected to element 26 connected to the supply connection 8 via intervening portions of the module such as element 26, 19, 21, and 7, as broadly recited, and a second 2/2 way inlet valve connection or the bottom connection connected to line 27, 28 connected to the pneumatically controlled main valve unit 30 via element 27, 32.  With regards to claim 22, the joint control line is element 26.
	Re: claim 16.  In an alternate interpretation EP’325 shows in figure 1 the limitation wherein the inlet valve is a 3/2 way inlet valve with element 19 being interpreted as the inlet valve and element 20 being interpreted as the outlet valve.
	Re: claim 17. In the alternate interpretation EP’325 shows in figure 1 the limitation wherein the 3/2 way inlet valve 19 has a first 3/2 way inlet valve connection to the left of element 23 connected to elements 21 and 34 connected to the supply connection 8, a 3/2 way inlet valve connection connected to element 26 connected to the main valve unit via intervening elements, and a third 3/2 way inlet valve connection at element 23 connected to a venting device.
	Re: claim 18. In the alternate interpretation EP’325 shows in figure 1 the limitation wherein the outlet valve 20 is a 2/2 way valve. 
	Re: claim 19.  In the alternate interpretation EP’325 shows in figure 1 the limitation wherein the 2/2 way outlet valve 20 has a first 2/2 way outlet valve connection or the bottom connection connected to line 27, 28 connected to the main valve unit 30 and a second 2/2 way outlet valve connection or top connection connected to element 26 connected to a venting device 23.
	Re: claim 20.  EP’325 shows in figure 1 wherein the outlet valve 19 is a 3/2 way outlet valve.
	Re: claim 21.  EP’325 shows in figure 1 wherein the 3/2 way outlet valve 19 has a first 3/2 way outlet valve connection connected to a venting device 23, a second 3/2 way outlet valve connection or connection connected to line 34 shown to the left of element 23 connected to the main valve unit 30, and a third 3/2 way outlet valve connection connected to element 26 connected to the trailer supply connection via element 27, 32, 30, and 33.
	Re: claim 23.  EP’325 shows in figure 1 the module having an electronic control unit 18.
	Re: claims 24 and 25.  EP’325 shows in figure 1 the module comprising a pressure sensor 29.
	Re: claim 26.  EP’325 shows in figure 1 a parking brake unit described in the English Machine translation in the paragraph above “State of the Art”, at least one spring accumulator connection 17.

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP’325 in view of US Patent Application 2011/0168505 to Hilberer.
EP’325 is silent with regards to a throttle in the feedback line.
Hilberer teaches in figure 3 a feedback line 48’ having a throttle 36.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the feedback line of EP’325 to have included a throttle, in view of the teachings of Hilberer, in order to provide a means of limiting the fluid flow through a portion of the line to prevent either sudden venting or pressurization. 
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP’325 in view of US Patent Application 2001/0033105 to Frank et al.
EP’325 includes a switching valve 30 with a first main valve connection connected to the supply connection 8, a second main valve connection connected to the trailer supply connection in the area of element 11, a third main valve connection connected to a venting device to achieve the disclosed venting and a first control connection at element 32 connected to the pilot control unit 19, 20, but is silent with regards to the switching valve explicitly described as being a 3/2-way valve.
Frank et al. teach in paragraph [0088] the use of a switching valve in the form of a 3/2 way switching valve 9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the valve of EP’325 to have been a 3/2 way valve, in view of the teachings of Frank et al., in order to provide a cost effective way of controlling fluid flow.  
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP’325 in view of US Patent 7336159 to Fackrell et al.
EP’325 is silent with regards to a trailer control unit.
Fackrell et al. teach in claim 1 the use of a trailer control unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the module of EP’325 to have included a trailer control unit, in view of the teachings of Fackrell et al., in order to provide a means of trailer identification and to send trailer condition information to a remote location for more accurate control of the tractor trailer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
August 27, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657